DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 of prior U.S. Patent No. 11,287,680 B2.  This is a statutory double patenting rejection.
Claims 16 and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,287,680 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-14 of U.S. Patent No. 11,287,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific claims 2-14 of U.S. Patent No. 11,287,680 anticipated by the broader claims 3-15 of the present application.
Claims 17-19 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 11,287,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific claims 16-19 of U.S. Patent No. 11,287,680 anticipate the broader claims 17-19 and 21 of the present application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakita (US 2002/0125815 A1).
Re claim 1, Wakita discloses a device comprising a display panel (1); a cover including a side part (3a) covering a side surface of the display panel, and a guide (7) protruded from the side part and contacting the side surface of the display panel (paragraph 0060), wherein the guide extends in a direction in parallel with the side surface of the display panel, and wherein a gap is formed between the guide and the side part (Fig. 7a).  Wakita does not disclose the device comprising a front cover covering an edge of a front surface of the display panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a front cover covering an edge of a front surface of the display panel since doing so is well known in the art to form a frame around the liquid crystal panel.  
Re claim 3, Wakita does not disclose the device wherein the guide and the side part of the front cover are integrally formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the guide and the side part of the front cover are integrally formed since it has been held “that the use of one piece construction instead of the structure disclose [in the prior art] would be merely a matter of obvious engineering choice” (MPEP 2144.04).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of Chen et al. (US 2013/0335669 A1).
Wakita does not disclose the device comprising a pad positioned between the front part and the front surface of the display panel and fixed to the front part, wherein the front cover includes a groove formed on the front part and facing the display panel, wherein the pad is accommodated in the groove.
Chen et al. discloses a device comprising a pad (24) positioned between a front part (22) and a front surface of the display panel (21) and fixed to the front part, wherein the front cover includes a groove (221) formed on the front part and facing the display panel, wherein the pad is accommodated in the groove.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a pad positioned between the front part and the front surface of the display panel and fixed to the front part, wherein the front cover includes a groove formed on the front part and facing the display panel, wherein the pad is accommodated in the groove since one would be motivated to reduce manufacturing cost (paragraph 0015).

Allowable Subject Matter
Claims 16-21 allowable over prior art.
Claims 2, 4, 7-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871